Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, drawn to claims 1-11 in the reply filed on 5/16/2022 is acknowledged.  The traversal is on the ground(s) that the restriction based on unity of invention does not apply.  This is not found persuasive based on the amended restriction requirement below.
The requirement is still deemed proper and is therefore made FINAL.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an anti-dendrite anode free-solid-state battery, classified in H01M4/628.
II. Claims 12-20, drawn to a method of making an anti-dendrite anode free-solid-state battery, classified in H01M10/04. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a different process where the battery is inserted into a cylindrical/prismatic/button polymer/metal battery casing, and no heat or pressure is applied, or the heat is applied prior to putting the battery within the container. Furthermore, the battery can be made where there is not a cathode collector layer, and a top/cap/bottom of a battery case connected to the cathode layer and is used as a collector. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Interpretation
Claim 1 recites “…an anti-dendrite layer located between the lithium gel separator layer and the anode current collector layer, wherein the anti-dendrite layer discourages dendrite formation.” This claim language does not give a clear-cut indication of the scope of the subject matter covered by the claim as well-defined boundaries of the invention are not defined as the language only recites a problem solved or result obtained, and one of ordinary skill in the art would not know from the claim terms what structures are encompassed by the claim. Therefore, based on the instant disclosure, the anti-dendrite layer may be made of one or more of the following materials: carbon black; acetylene back black; silver; zinc; gold; bismuth; tin; polyvinylidene fluoride (PvDF); polymide (PI); polyacrylic acid (PAA); and carboxymethyl cellulose styrene-butadiene rubber (CMC-SBR). Anti-dendrite layer 140 may also be formed using alloys of silver, zinc, gold, bismuth and tin (P24). Therefore, in light of this description, any layer comprising any of these materials formed on an anode current collector will be interpreted as an anti-dendrite layer. 
	Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.
	Claim 1 recites “anode-free…”. Using the broadest reasonable interpretation, anode-free will be interpreted as a battery having no separate active material layer formed on the anode current collector before initial charging and discharging. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 6 recites “…a presence of the anti-dendrite layer causes a nucleation barrier to be decreased in energy for lithium ions to deposit onto the anode current collector layer”. This is ambiguous functional language as there is not a clear-cut indication of the scope of the subject matter covered by the claim, the boundaries are not well-defined as the claim language only states a problem solved or result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.
Functional language must be evaluated and considered for what it fairly conveys to a person of ordinary skill in the art (see MPEP 2173.05(g)).  As noted in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim (pg. 7165, 2nd column last paragraph- 3rd column, first paragraph).
            Thus, the claim language of, “…a presence of the anti-dendrite layer causes a nucleation barrier to be decreased in energy for lithium ions to deposit onto the anode current collector layer” does not give a clear cut indication of the scope of the subject matter covered by the claim as well-defined boundaries of the invention are not defined as the language only recites a problem solved or result obtained, and one of ordinary skill in the art would not know from the claim terms what structures are encompassed by the claim.  Furthermore, the definition of this term within the specification is purely functional (i.e. P22), wherein the layer is only defined by what it does rather than what it is and it appears that any ‘anti-dendrite layer’ would comprise this functional ability. For example, in such as system, a person of ordinary skill in the art would not know what additional components, if any, are necessary; and/or what kind of compounds are necessary among the components to obtain the result claimed.
Appropriate correction is required.  
For compact prosecution purposes, the above portion will be examined such that if the clearly set forth and positively recited structure in the claim is met, specifically, an anti-dendrite layer, or layer between an anode current collector and electrolyte, then the prior art anti-dendrite layer will be considered to intrinsically meet the functional feature claimed. The interpretation of an anti-dendrite layer is addressed in the claim interpretation section above. The above is founded on MPEP 2173.06: Thus, when the examiner determines that a claim term or phrase renders the claim indefinite, the examiner should make a rejection based on indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as well as a rejection(s) in view of the prior art under 35 U.S.C. 102 or 103 that renders the prior art applicable based on the examiner’s interpretation of the claim. See In re Packard, 751 F.3d 1307, 1312 (Fed. Cir. 2014) (stating that the prima facie case is appropriately used for making an indefiniteness rejection). When making a rejection over prior art in these circumstances, it is important that the examiner state on the record how the claim term or phrase is being interpreted with respect to the prior art applied in the rejection. By rejecting each claim on all reasonable grounds available, the examiner can avoid piecemeal examination. See MPEP § 707.07(g) ("Piecemeal examination should be avoided as much as possible. The examiner ordinarily should reject each claim on all valid grounds available . . .."). 
Claims 7-10 are rejected for depending on rejected claim 6. 
Claim 9 recites the limitation “…a second amount of adhesive between …”  in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purpose of compact prosecution examiner will interpret this limitation as “…a second amount of adhesion between …”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2020/0203757).
Regarding claim 1, Park teaches an anti-dendrite anode-free solid-state battery (P23-30) comprising: a cathode layer 40; an anode current collector layer 51; a lithium gel separator layer 60 between the cathode layer 40 and the anode current collector layer 51 (P47. 103), and an anti-dendrite layer, or protective layer 55 located between the lithium gel separator layer 60 and the anode current collector 51 (P91), wherein the anti-dendrite layer discourages dendrite formation (P99; Fig. 4-5). 
Regarding claim 11, Park teaches the battery further comprises an aluminum cathode current collector (P86). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to at least claim 1 above, and further in view of Lee (US 2020/0083525) and Seo et al. (US 2017/0179520).
Regarding claim 2, Park teaches the anti-dendrite anode-free solid-state battery according to claim 1, the rejection included herein in its entirety. Park teaches the lithium gel separator comprising a lithium gel layer within a scaffold material, or porous film (P104-105-119. 124). Park teaches the anode-free solid-state battery is comparative to all batteries comprising an anode (P23-24). 
Park fails to teach that the separator layer comprises a first adhesive layer, a second adhesive layer, and a lithium gel layer located between the first adhesive layer and the second adhesive layer; however, Lee, in a similar field of endeavor related to a solid-state battery, teaches an anode-free battery with an anti-dendrite layer, or protective layer between the separator and anode current collector (P28-40). 
Lee teaches including an adhesive layer between the separator and the anti-dendrite layer, or protective layer to improve adhesion and protect the anode by ensuring proper plating (P50-58). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the gel separator comprise a first adhesive layer on one side of the separator of Park, to improve adhesion as taught by Lee. 
Modified Park in view of Lee is silent in teaching the separator layer may comprise a second adhesive layer; however, Seo, in a similar field of endeavor related to solid-state batteries with a lithium gel separator layer (P36. 44) teaches improving a separators adhesion ability to positive and negative electrodes by using an adhesive layer on either side of a separator (P10). 
Seo teaches separator 113 (P44) with a first adhesive layer and a second adhesive layer wherein the first adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a first side, and the second adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a second side to improve the performance rate capabilities of the battery (P31. 57-58; Fig. 1B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a second adhesive layer on the opposite side of the separator with the first adhesive layer of modified Park in view of Lee and between the gel layer and cathode layer as taught by Seo to improve the performance capabilities of the battery. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 3, modified Park teaches the lithium gel layer comprises a scaffolding material or a porous membrane (P105); a salt (P32. 38); a solvent (P43); and at least one additive (P32). 
Regarding claim 4, modified Park teaches the at least one additive comprises a polymer and a cross-linker (P32.45). 
Regarding claim 5, modified Park in view Seo teaches the second adhesive layer comprises a lithium-conductor ceramic (P58-60). Modified Park in view of Lee is silent in teaching the first adhesive layer comprises a lithium-conductor ceramic; however, Seo, related to an adhesive layer between a separator and electrode, teaches including lithium-conductor ceramics in an adhesive prevents the lithium ion conductivity from being lowered and suppresses a reduction in charging and discharging performance in a battery (P58-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have both the first adhesive layer and the second adhesive layer of modified Park comprise a lithium-conductor ceramic to prevent the lithium ion conductivity from being lowered and suppress a reduction in charging and discharging performance in a battery. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).



Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to at least claim 1 above.
Regarding claim 6, Park teaches the presence of the anti-dendrite layer, and therefore teaches a decrease in the nucleation barrier energy for lithium ions to deposit onto the anode current collector (P88-89).
As noted in the rejection under 35 U.S.C. 112 (b)/second paragraph, for the purpose of compact prosecution purposes the feature of “…a presence of the anti-dendrite layer causes a nucleation barrier to be decreased in energy for lithium ions to deposit onto the anode current collector layer” is interpreted as an anti-dendrite layer between the anode current collector and electrolyte. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I) Furthermore, Park teaches the layer allows smooth transfer of lithium ions to form the layer between the collector and electrolyte and that lithium ions deposit on the anode current collector (P88-89), the same effect as that of the instant disclosure (P22). 
Regarding claim 7, Park teaches the anti-dendrite layer, or protective layer is between 0.01 micrometers to 50 micrometers (P101). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05
Regarding claim 8, Park teaches the anti-dendrite layer, or protective layer comprises a lithium ion conductive polymer such as polyvinylidene fluoride (PVDF) (P89-90. 99). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to at least claim 8 above, and further in view of Lee (US 2020/0083525)
Regarding claim 9, Park is silent in teaching first amount of adhesion between the anti-dendrite layer and the anode current collector layer is less than a second amount of adhesive between the anti-dendrite layer and the lithium gel separator layer.
However, the instant disclosure teaches that when the adhesion between the anti-dendrite layer and the anode current collector layer is less than an adhesion amount between the anti-dendrite layer and the lithium gel separator layer the lithium will plate between the anti-dendrite layer and the anode current collector (P23). 
Park teaches that the lithium plates between the anti-dendrite layer and the anode current collector (P48. 88-89)
The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112) 
Therefore a first amount of adhesion between the anti-dendrite layer and the anode current collector layer of Park is less than a second amount of adhesive between the anti-dendrite layer and the lithium gel separator layer, given that the lithium plates between the anti-dendrite layer and the anode current collector instead of between the electrolyte and anti-dendrite layer. Furthermore, one of ordinary skill in the art would be motivated to make sure the adhesion between each layer allows the lithium to plate in the placement taught by Park.
Additionally, Lee, in a similar field of endeavor related to a solid-state battery, teaches an anode-free battery with an anti-dendrite layer, or protective layer between the separator and anode current collector (P28-40). 
Lee teaches including an adhesive layer between the separator and the anti-dendrite layer, or protective layer to improve adhesion and protect the anode by ensuring proper plating (P50-58). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an adhesive layer between the anti-dendrite layer and separator layer of Park, thus having a first amount of adhesion between the anti-dendrite layer and the anode current collector layer less than a second amount of adhesive between the anti-dendrite layer and the lithium gel separator layer, to improve adhesion and protect the lithium metal layer, as taught by Lee. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 10, modified Park teaches the anode current collector is copper (P48). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. US 2020/0203757 A (Park et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because the protective layer of Park is the same as the pending anti-dendrite layer and the lithium metal is formed on the negative electrode current collector in the negative electrode by moving from the positive electrode by charging is inherent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda Rosenbaum/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729